Citation Nr: 1711640	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residual of cold weather exposure.

2.  Entitlement to a compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel









INTRODUCTION

The Veteran had active service from November 1950 to November 1953.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have residual of cold weather exposure.  

2.  The Veteran's hearing impairment is not worse than level II in either ear when considering puretone threshold and speech recognition threshold.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of residual of cold weather exposure have not been met.  38 U.S.C.A. §§ 1110, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service treatment  records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  

Specifically regarding hearing loss, the record does not specify what word list was used by the private audiologist in a June 2015 report.  The Board finds a remand is not needed to ascertain this information, however, because the Board has assumed the appropriate word list was used for the purposes of this decision.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to the Veteran's hearing acuity and whether the Veteran has cold weather residual has been obtained.  The Veteran reported that the 2016 VA examination record was inaccurate because he "could not hear anything" during the examination.  The 2016 examination record reports puretone thresholds and speech recognition thresholds that are not inconsistent with each other or prior clinical testing.  There is no clinical indication that the Veteran has ever been "unable" to hear "anything."  As such, the Board finds that the clinical findings are more probative than the Veteran's history and that the record is adequate for rating purposes.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to determine the issue of service connection for residuals of cold weather exposure and evaluate the hearing loss disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disability since he was last examined in 2016.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Barr, 21 Vet. App. at 312.

Regarding the hearing examination, the 2016 VA examiner addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Additionally, the Veteran has not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Service  Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is not warranted for residual of cold injury.  Although the evidence reflects the Veteran's competent and credible histories of cold weather exposure during service, the evidence does not establish that the Veteran has an identifiable residual of the cold weather exposure.  Post-service treatment records reveal no diagnoses of a cold weather residual, and VA medical professionals have determined the Veteran does not have residual of cold weather exposure.  See January 2012 VA examination record and October 2016 medical opinion.   Specifically, VA medical professionals have determined that the reported symptoms of cold sensitivity, arthralgia, numbness, and impaired sensation of the extremities, which can be symptoms of cold exposure, are due to psoriatic arthritis and not cold weather exposure.  Service connection is not in effect for psoriasis or the associated psoriatic arthritis; notably, in a June 2016 decision, the Board determined that service connection was not warranted for the Veteran's psoriasis (and the associated psoriatic arthritis).  That decision is final.  

The Veteran, as a lay person, is competent to note what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran has not been diagnosed with any current residuals of cold weather exposure.  The question as to whether he has a current disability is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran has residuals of cold weather exposure.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a medical diagnosis .  See 38 C.F.R. § 3.159 (a) (1).  While the Veteran is competent to report what he experienced in service, the evidence demonstrates that he does not any current residuals.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA medical professionals who determined that he did not have residuals of cold weather exposure.   



In the absence of proof of current disability from the in-service cold weather exposure, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the probative evidence is against the claims; there is no doubt to be resolved, and service connection is not warranted for the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  
Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment [pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz], the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.

Analysis

A January 2012 VA examination record reports the Veteran's history of difficulty with conversation and need to increase television volume to a volume that is "unbearable" for others.  He also reported occupational impairment due to difficulty talking to clients over the phone and working on accounts.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30
LEFT
20
20
40
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  The VA audiometric findings reflect level I in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A June 2015 private audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
50
60
LEFT
25
35
50
50
65

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The record does not report what word list was used to test speech recognition.  VA regulation requires use of the Maryland CNC word list.  Assuming the correct word list were used, the audiometric findings reflect level I in each ear, which corresponds to a noncompensable rating.  Assuming the Maryland CNC word list were not used, the testing is not adequate for rating purposes.  However, even if only the puretone thresholds were considered under Table VIA, the findings reflect level III in each ear, which corresponds to a noncompensable rating.  38 C.F.R. 
§ 4.85, Table VII.

An October 2016 VA examination record reveals the Veteran's history of difficulty following group conversation and hearing in noisy environments.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
40
LEFT
20
25
45
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

None of the testing has demonstrated an exceptional pattern of hearing impairment.

The schedular criteria for a higher rating have not been met at any time during the appeal period.  The reliable and adequate examination results consistently show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability, including his history that he was "unable to hear anything" at the 2016 examination.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes, and the Board finds the November 2016 history of inability to hear "anything" is less credible than the clinical findings regarding hearing acuity. 

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.

In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The 2016 VA examination report noted that the Veteran may have difficulty hearing in group conversations and hearing in noise, and having to turn up the TV volume too high.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule. 

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran has not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Service connection for residual of cold weather exposure is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


